Case 1:20-cv-00041-SPB Document3 Filed 04/09/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

(U.S. Courthouse, 17 South Park Row, Erie, Pennsylvania 16501)

FILED

) APR 09 2020
) CLERK U.S. DISTRICT COURT
Ronald Satish Emrit, ) WEST. DIST. OF PENNSYLVANIA
Plaintiff (Pro Se) )
) CLA. No.: 1:2020cv00041
v )
)
Federal Bureau of Investigation (FBI), )
Defendant )
)

whe ois she oe fe akc ae fe ofc ofc oft oie ait fe oe oe fe ofc fe fe ofc ais 3s akc fc fe ofc ole of oe oe ofc ot fe ois fe of ose of oe fe fe 2 fe 2 2c ake ae fe oe eof 2 oc i oe oo oo

NOTICE OF INTERLOCUTORY APPEAL

COMES NOW, the plaintiff Ronald Satish Emrit, who is filing this notice of appeal in
accordance with Rule of 4 of the Federal Appellate Procedures (F.R.A.P.). In filing this
notice of appeal, the plaintiff states, avers, and alleges the following:

1.) Because of the fact that the plaintiff is a law school graduate, he happens to know
that U.S. attorneys, district attorneys, and/or attorneys general get disbarred for
committing “Brady violations” when they fail to disclose exculpatory
information in bad faith which also constitutes a lack of the duty of candor to the
tribunal.

2.) The plaintiff also argues that there are “honest mistakes” which should be
disclosed by all parties under penalty of perjury and that there is a “fine line”
between “honest mistakes” and “malum prohibitum” or “malum in se”
violations of the law which is why providing the proper context is of extreme and
tantamount importance.

3.) With that being said, the plaintiff/appellant intends to raise on appeal and argue in
his appellate brief a new set of facts which are both conditionally and logically
Case 1:20-cv-00041-SPB Document 3 Filed 04/09/20 Page 2 of 4

relevant to his case against the Federal Bureau of Investigation (FBI) because they
tend to provide a larger narrative or “the big picture” rather than revealing separate
pieces of the puzzle which have yet to be connected to show the larger narrative.

4.) While the plaintiff did not raise this new set of facts in his complaint and may be
precluded from raising this new set of facts on appeal, the plaintiff argues that he
could draft and submit an amended complaint with the new set of facts and/or
larger narrative if and only if (iff) the present case at bar is remanded back to the
lower court with a specific set of instructions that the amended complaint should
be adjudicated upon its merits given that there is a justiciable case or controversy
which does not involve a political question, the rendering of an advisory opinion,
an ex post facto law, or an unconstitutional bill of attainder.

5.) Because of the fact that the plaintiff wants to submit an amended complaint with a
new narrative if and only if (iff) this notice of appeal could lead to a re-opening of
the case in the lower court pursuant to Rules 59 and 60 of the Federal Rules of
Civil Procedure (FRCP), the plaintiff/appellant argues that there should be a de
novo standard of review based on a “clearly erroneous” decision in the lower court
which also amounts to an “abuse of discretion” by the district court judge who
dismissed the case as frivolous.

6.) In the year 2016, the plaintiff reached a settlement agreement/stipulation with
Seven Hills Behavioral Hospital of Henderson, Nevada and was provided with a
settlement check in the approximate amount of $7,500 by Brittany Llewellyn of
Lewis-Brisbois law firm off of Rainbow Boulevard in Las Vegas, Nevada. The
plaintiff/appellant was informed by Brittany Llewellyn that he would not have to
sign and/or fill out any tax paperwork for this $7,500 (such as an IRS Form W-9)
because of the fact that “punitive damages are not taxable as income” (paraphrased
statement). Nevertheless, the plaintiff/appellant exercised due diligence in asking
for this tax paperwork and trusted Ms. Llewellyn’s judgment because she was an
attorney representing Seven Hills with a major law firm. The plaintiff/appellant
would later find out that certain types of compensatory damages are not taxable as
income and that punitive damages are taxable. Therefore, the plaintiff made the
logical and reasonable assumption that Brittany Llewellyn, Esquire made an
honest mistake and meant to say that the plaintiff/appellant would not have to fill
out any tax paperwork with the IRS because “compensatory damages are not
taxable.” The relevant case-law applicable to the taxation of certain types of
compensatory damages and punitive damages as “accessions to wealth” and/or
“realization of capital gains” is governed by the stare decisis/persuasive precedent
Case 1:20-cv-00041-SPB Document 3 Filed 04/09/20 Page 3 of 4

of the common law tax cases of Commissioner vy. Glenshaw Glass Co., 348 U.S.
426 (1955), Eisner v. Macomber, 252 U.S. 189 (1920), Pollock v. Farmers' Loan
& Trust Company, 157 US. 429 (1895), South Carolina v. Baker, 485 U.S. 505
(1988), Wilson-Gorman Tariff Act, McKinley Tariff, and Sixteenth Amendment to
the United States taxation governing the apportionment of taxes.

 

 

7.) On or around 2012, the plaintiff communicated with Ben Dayan who graduated
from University of Miami and was the manager of an artist named “Dirtbag” or
Jermany James. Although the plaintiff is not completely sure, he believes that he
met Ben Dayan from a Craigslist advertisement (past recollection recorded may be
necessary). Ben Dayan emailed the plaintiff a publishing deal that “Dirtbag”
signed with Universal Music Corporation. The publishing deal was signed by
David Renzer of Universal and provided that a gentleman by the name of Eric
Nicks from New York was the fiduciary for “Dirtbag.” Ben Dayan broadly asked
the plaintiff/appellant in the present case at bar (i.e. Ronald Satish Emrit) to email
Dirtbag’s contract around to entertainment attorneys, law enforcement officers,
banks, managers, publicists, and/or other legal or music industry professionals to
find out if there was anybody who could help Dirtbag get out of this procedurally
and substantively unconscionable publishing deal with the Universal Music
Corporation that appeared to contain a clause called “Minimum Delivery Release
Commitment” although the publishing deal contained no cross-collateralization
clause or controlled composition clause which is typical of “360 deals” and “demo
deals” and other types of commercial recording contracts in the custom and usage
of the music business (in the ordinary course of business and pursuant to prior
course of dealings as industrial routine). Pursuant to Rule 201 of the Federal
Rules of Evidence (FRE), the court should take judicial notice that there are no
licensing requirements to be a publicist in the entertainment industry although
having a Bachelor’s Degree in public relations or a related field is recommended.
Therefore, because of the plaintiff’s communications with Ben Dayan of Miami
(i.e. the manager/fiduciary of Dirtbag/Jermany James), the plaintiff/appellant in
the present case at bar had the express, implied, actual, and apparent authority to
bind Dirtbag/Jermany James to contract although in this situation, Ben Dayan and
Dirtbag were trying to rescind the contract that Dirtbag/Jermany James signed
with Universal Music Corporation. However, the plaintiff/appellant noticed that
Ben Dayan and Dirtbag forgot to redact Dirtbag’s Social Security Number (SSN)
which was provided on the publishing deal with the Universal Music Corporation
Case 1:20-cv-00041-SPB Document3 Filed 04/09/20 Page 4 of 4

before Ben Dayan emailed Dirtbag’s publishing deal to the plaintiff/appellant (i.e.
Ronald Satish Emrit). The plaintiff argues that this “honest mistake” does not
amount to gross negligence, breach of fiduciary duty, and/or the tortious invasion
of privacy on the part of Ben Dayan or the plaintiff/appellant both of whom had
the actual, apparent, express, and implied authority to bind Dirtbag/Jermany James

- to contract or to have his publishing deal with Universal unilaterally rescinded
(thereby discharging express and constructive conditions of the publishing deal).
The business relationships between Ben Dayan, Dirtbag/Jermany James, and the
plaintiff/appellant (i.e. Ronald Satish Emrit) are governed by the laws of agency
and partnership.

WHEREFORE, the plaintiff/appellant now files this notice of appeal to have this case
sent to the Appellate Court in the Third Circuit Court of Appeals in Philadelphia, PA
notwithstanding the fact that the plaintiff/appellant does not understand if there is a
pre-filing review against him in the Ninth Circuit. Accordingly, the plaintiff/appellant
would like to argue a new set of conditionally and relevant facts in an amended complaint
if and only if (iff) his case against the Federal Bureau of Investigation (FBD), et al. is
reversed and remanded back to the lower court with specific instructions that the
allegations in the plaintiff’s amended complaint should be adjudicated on their merits as
there is a justiciable case or controversy.

Respectfully submitted,

haibd byt

Ronald Satish Emrit

6655 38th Lane East

Sarasota, Florida 34243
(703)936-3043
einsteinrockstar(@hotmail.com

einsteinrockstar2(@outlook.com

 
